Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 of Clear-Lite Holdings, Inc. of our report dated November 13, 2009, as restated on February 8, 2010, on the financial statements of Clear-Lite Holdings, Inc. for the period ended July 31, 2009 (consolidated) (restated) and the year ended December 31, 2008, included in Form 10-K/A of Clear-Lite Holdings, Inc. filed on February 10, 2010. Berman & Company, P.A. Certified Public Accountants Boca Raton, Florida August 24, 2010 th Street Suite 201● Boca Raton, FL33487 Phone: (561) 864-4444● Fax: (561) 892-3715 www.bermancpas.com ● info@bermancpas.com Registered with the PCAOB ● Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member of Florida Institute of Certified Public Accountants
